Citation Nr: 0032725	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a residual of a shell fragment wound to the head.

2.  Entitlement to service connection for gastroesophageal 
reflux disease as secondary to service connected residuals of 
a shell fragment wound to the head.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Hartford, Connecticut, wherein the veteran's claims for 
service connection for headaches, claimed as a residual of a 
shell fragment head wound, and gastroesophageal reflux 
disease secondary to service connected residuals of a shell 
fragment head wound were denied.

In a September 1999 substantive appeal, the veteran requested 
a local hearing.  He was then notified of a scheduled local 
hearing before a hearing officer in February 2000.  However, 
in a February 2000 statement he indicated that he was unable 
to attend this hearing and wanted his case to be to the Board 
without any personal hearing.


REMAND

Prior to determining the veteran's claim for service 
connection for headaches, claimed as residuals of a head 
wound, VA must ensure that it has fulfilled its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Such a duty is statutory in nature 
and was amended by H.R. 4864, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The veteran was granted service connection for a shell 
fragment wound to the head in June 1946.  In August 1998, the 
RO received a claim for service connection for headaches as 
residuals of the shell fragment wound.  In December 1998, the 
veteran underwent a VA dermatology examination for the 
purpose of evaluating his service connected head wound scar.  
Since this was only a dermatology examination without an 
opinion concerning the etiology of the claimed headaches, the 
information provided in the examination report is inadequate 
to make a determination as to the veteran's claim for service 
connection for headaches.

In addition, a statement submitted by the veteran in November 
1995 indicates that he first sought treatment at a VA Medical 
Center (VAMC) in 1948 and that he continues to receive 
treatment from a VAMC.  However, a review of the claims file 
reveals that the only VAMC treatment records on file are at 
the VAMC in West Haven, Connecticut, from August 1988 to May 
1998, in addition to December 1998 VA examination report.  
Since all VA records are within the Secretary's control and 
could reasonably be expected to be part of the record, they 
are deemed to be constructively part of the record on appeal 
and must be obtained.  Thus, any additional relevant VA 
medical records should be secured on remand.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran asserts in the August 1998 claim that his 
gastroesophageal reflux disease is related to aspirin that he 
was instructed to take for his headaches. Therefore, the 
claim for service connection for gastroesophageal reflux 
disease as secondary to service connected residuals of the 
head wound must be deferred pending the resolution of the 
claim of service connection for headaches.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and dates of all health care 
providers, VA or private, who have 
treated him for his headaches since 
service.  The RO should then directly 
contact the sources and obtain all 
medical records that are not already on 
file, including treatment records from 
the VAMC-New Haven, Connecticut.

2.  The RO should provide the veteran 
with a VA medical examination to 
determine the nature and etiology of his 
headaches.  Any test or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken. The 
examiner should be asked to review the 
evidence contained in the claims file, 
including the service medical records and 
a copy of this REMAND, in conjunction 
with the examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current headaches are 
etiologically related to service and the 
service connected head wound incurred 
therein.  The examiner should set forth 
in detail all findings that provide a 
basis for the opinion.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
claim of service connection for 
headaches, taking into consideration all 
of the evidence of record.  Once a 
determination is made, the RO should 
readjudicate the issue of 
gastroesophageal reflux disease as 
secondary to service connected 
disability.  In so doing, the RO should 
ensure that all appropriate action and or 
development is taken in regard to this 
claim.

4.  If any benefits being sought are 
denied, the RO should issue a new 
Supplemental Statement of the Case to the 
veteran and his accredited representative 
and allow a reasonable amount of time for 
a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


